DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carnes et al (U.S. Pub. No. 2017/0161893) (previously cited) in view of Jacquel et al. (U.S. Pub. No. 2017/0238842).
Regarding claim 1, Carnes discloses:
A treatment system (paragraphs 0003 and 0008 discloses wherein the system can be used for surgical treatment systems), comprising: a visualization sensor (image capture device/camera 108) configured to be positioned over a tissue site, the visualization sensor configured to collect video data of the tissue site (paragraphs 0029-0030 and 0035-0037 disclose wherein the camera or image capture device captures video image or data of a tissue site); an output configured to provide an alert (paragraph 0065 discloses wherein the device provides a haptic feedback (alert) based on certain conditions such as when a surgical instrument comes within a predetermined distance (threshold) of an artery); and a controller (controller 102) in communication with both the visualization sensor and the output (see figure 8 and paragraphs 0039-0041), the controller configured to: amplify the video data by Eulerian video magnification (paragraphs 0029-0035 disclose wherein Eulerian image amplification is applied to captured video image data); determine a treatment parameter from the amplified video data (paragraphs 0034-0035 disclose wherein the Eulerian image amplification is used to identify or determine several treatment parameters including determining the location of arteries); and cause the output to provide an alert in response to determining that the treatment parameter differs from a threshold (figure 8 and paragraph 0065 disclose wherein the device provides a haptic feedback (alert) based on certain conditions such as when a surgical instrument comes within a predetermined distance (threshold) of an artery).
Yet Carnes does not disclose:
wherein the treatment parameter is derived from a red-delta value and changes in pulse motion indicative of blood flow to the tissue site.
However, in the same field of tissue analysis systems, Jacquel discloses:
wherein the treatment parameter is derived from a red-delta value and changes in pulse motion indicative of blood flow to the tissue site (abstract, paragraphs 0044 and 0094 disclose wherein the system uses video and image analysis to monitor vital signs and clinical conditions and figures 4A-4B, paragraphs 0070-0075, and 0079 discloses wherein the system looks at or analyses the changed in red value as well as frequency modulations in signal data associated with a pulse (changes in pulse motion), at a measurement site in order to determine blood flow characteristics in a region of interest).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the treatment parameter is derived from a red-delta value and changes in pulse motion indicative of blood flow to the tissue site, as taught by Jacquel, in order to noninvasively monitor physiologic conditions of a patient. 
Regarding claim 2, Carnes in view of Jacquel discloses the system of claim 1, and Carnes further discloses:
wherein the threshold corresponds to a probability of occurrence of a pressure injury (paragraph 0065 discloses wherein the haptic feedback (alert) is provided in response to tissue resistance due to manipulation or pressure by an instrument such that the system would provide haptic feedback when there is a probability of a pressure injury by a surgical instrument).
Regarding claim 4, Carnes in view of Jacquel discloses the system of claim 1, and Carnes further discloses:
wherein the visualization sensor is configured to communicate wirelessly with the controller (see paragraphs 0039 and 0041).
Regarding claim 5, Carnes in view of Jacquel discloses the system of claim 1, and Carnes further discloses:
wherein the controller is configured to communicate wirelessly with the output (see paragraphs 0039, 0041, and 0055).
Regarding claim 7, Carnes in view of Jacquel discloses the system of claim 1, Carnes discloses:
the use of a camera or visualization sensor for detecting color changes (paragraphs 0029, 0044, and 0048). 
yet Carnes does not explicitly disclose:
wherein the visualization sensor comprises an RGB detector.
However, in the same field of image analysis systems, Jacquel discloses:
wherein the visualization sensor comprises an RGB detector (paragraphs 0070-0077 disclose wherein the camera sensor system utilizes a red, green, blue or RGB detection system).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Carnes to incorporate wherein the visualization sensor comprises an RGB detector, as taught by Jacquel, as a simple substitution for the undisclosed color detection system of Carnes to achieve the predictable result of analyzing changes and differences between red, green, and blue color values. 
Regarding claim 8, Carnes in view of Jacquel discloses the system of claim 1, yet Carnes does not explicitly disclose:
wherein the alert comprises an audible alarm.
However, in the same field of image analysis systems, Jacquel discloses:
wherein the alert comprises an audible alarm (paragraph 0099 disclose wherein an alarm or alert for exceeding a threshold is an audible sound).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the alert comprises an audible alarm, as taught by Jacquel, as a simple substitution for the haptic feedback alert system of Carnes, to achieve the predictable result of alerting a user or care provider of a specific event or condition. 
Regarding claim 9, Carnes in view of Jacquel discloses the system of claim 1, yet Carnes does not explicitly disclose:
wherein the alert comprises a visual alarm.
However, in the same field of image analysis systems, Jacquel discloses:
wherein the alert comprises a visual alarm (paragraph 0099 disclose wherein an alarm or alert for exceeding a threshold is a visible alert).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the alert comprises an audible alarm, as taught by Jacquel, as a simple substitution for the haptic feedback alert system of Carnes, to achieve the predictable result of alerting a user or care provider of a specific event or condition.
Regarding claim 10, Carnes in view of Jacquel discloses the system of claim 1, Carnes discloses:
the use of a camera or visualization sensor for detecting color changes in the image or video data (paragraphs 0029, 0044, and 0048). 
yet Carnes does not explicitly disclose:
wherein the controller is configured to determine the tissue parameter by calculating the change in a red value between two or more frames of video data.
However, in the same field of image analysis systems, Jacquel discloses:
wherein the controller is configured to determine the tissue parameter by calculating the change in a red value between two or more frames of video data (paragraphs 0070-0077, 0081, and 0088 disclose wherein the system analyzes the changes in red pixel values over the video stream or multiple image or video frames).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Carnes to incorporate wherein the controller is configured to determine the tissue parameter by calculating the change in a red value between two or more frames of video data, as taught by Addison, in order to specifically analyze blood or pulse changes at a tissue site.
Regarding claim 16, Carnes discloses:
A method of operating a treatment system (paragraphs 0003 and 0008 discloses wherein the system can be used for surgical treatment systems), comprising a visualization sensor (image capture device/camera 108) and a controller (controller 102), the method comprising: by the visualization sensor positioned over a tissue site, collecting video data of the tissue site (paragraphs 0029-0030 and 0035-0037 disclose wherein the camera or image capture device captures video image or data of a tissue site); and by the controller: amplifying the video data by Eulerian video magnification (paragraphs 0029-0035 disclose wherein Eulerian image amplification is applied to captured video image data); determining a treatment parameter from the amplified video data (paragraphs 0034-0035 disclose wherein the Eulerian image amplification is used to identify or determine several treatment parameters including determining the location of arteries); and causing provision of an alert in response to determining that the treatment parameter differs from a threshold (figure 8 and paragraph 0065 disclose wherein the device provides a haptic feedback (alert) based on certain conditions such as when a surgical instrument comes within a predetermined distance (threshold) of an artery).
Yet Carnes does not disclose:
wherein the treatment parameter is derived from a red-delta value and changes in pulse motion indicative of blood flow to the tissue site.
However, in the same field of tissue analysis systems, Jacquel discloses:
wherein the treatment parameter is derived from a red-delta value and changes in pulse motion indicative of blood flow to the tissue site (abstract, paragraphs 0044 and 0094 disclose wherein the system uses video and image analysis to monitor vital signs and clinical conditions and figures 4A-4B, paragraphs 0070-0075, and 0079 discloses wherein the system looks at changes in red values as well as frequency modulations at the measurement site (changes in pulse motion) to determine blood flow characteristics in a region of interest).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the treatment parameter is derived from a red-delta value and changes in pulse motion indicative of blood flow to the tissue site, as taught by Jacquel, in order to accurately and noninvasively monitor physiologic conditions of a patient.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Carnes in view of Jacquel, as applied to claim 1, and further in view of Nahmias et al. (U.S. Pat. No. 11234643) (previously cited).
Regarding claim 3, Carnes in view of Jacquel discloses the system of claim 1, yet Carnes does not disclose:
wherein the controller is contained within a smartphone.
However, in the same field of image analysis systems, Nahmias discloses:
wherein the controller is contained within a smartphone (column 9, lines 65-67, column 10, lines 1-3, column 10, lines 51-56, column 12, lines 65-67, and column 13, lines 1-28 disclose wherein the system can be controlled by a mobile device or smartphone).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Carnes to incorporate wherein the controller is contained within a smartphone, as taught by Nahmias, in order to allow the device to be easily controlled and manipulated by a user’s own device. 
Regarding claim 6, Carnes in view of Jacquel discloses the system of claim 1, yet Carnes does not explicitly disclose:
wherein the controller is configured to compare the treatment parameter to a plurality of thresholds.
However, in the same field of image analysis systems, Nahmias discloses:
wherein the controller is configured to compare the treatment parameter to a plurality of thresholds (column 10, lines 13-27 and column 13, lines 4-34 disclose wherein the system uses multiple thresholds to assess or compare the treatment parameters).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Carnes to incorporate wherein the controller is configured to compare the treatment parameter to a plurality of thresholds, as taught by Nahmias, in order to allow the device to assess multiple different conditions and types and/or levels of treatment options. 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carnes in view of Jacquel, as applied to claim 16, and further in view of Sgroi, Jr. (U.S. Pub. No. 2018/0317774) (previously cited).
Regarding claim 18, Carnes in view of Jacquel discloses the system of claim 16, yet Carnes does not explicitly disclose:
wherein the controller is configured to provide an incision site alert.
However, in the same field of surgical site visualization devices, Sgroi discloses:
wherein the controller is configured to provide an incision site alert (paragraph 0046 discloses wherein the system displays video data or a visual alert of the specific surgical or incision site).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Carnes to incorporate wherein the controller is configured to provide an incision site alert, as taught by Sgroi, in order to help the surgeon or provider visualize the surgical or incision site to improve the precision of surgical operation.
Regarding claim 19, Carnes in view of Jacquel and Sgroi discloses the system of claim 18, yet Carnes does not explicitly disclose:
wherein the incision site alert comprises an orientation and a position.
However, in the same field of surgical site visualization devices, Sgroi discloses:
wherein the incision site alert comprises an orientation and a position (paragraph 0046 discloses wherein the displayed incision or surgical site may provide a viewing angle up to 360 degrees for navigation of the site such that the displayed visual alert includes orientation and position).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Carnes to incorporate wherein the incision site alert comprises an orientation and a position, as taught by Sgroi, in order to help the surgeon or provider visualize the surgical or incision site to improve the precision of surgical operation. 
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Carnes in view of Jacquel, as applied to claim 1, and further in view of Begin et al. (U.S. Pat. No. 10568586) (previously cited).
Regarding claim 20, Carnes in view of Jacquel discloses the system of claim 1, yet Carnes does not disclose:
wherein the visualization sensor is configured to collect magnetic induction tomography video data of the tissue site.
However, in the same field of medical image analysis systems, Begin discloses:
wherein the visualization sensor is configured to collect magnetic induction tomography video data of the tissue site (column 2, lines 17-33 disclose wherein the system analyses medical images and column 4, lines 38-61 disclose wherein the imaging data sets can be generated by magnetic induction tomography).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Carnes to incorporate wherein the visualization sensor is configured to collect magnetic induction tomography video data of the tissue site, as taught by Begin, as a simple substitution for the camera or video image data of Carnes, to achieve the predictable result of collecting video data of a tissue or surgical site for analysis and assessment for operation.
Regarding claim 21, Carnes in view of Jacquel and Begin discloses the system of claim 20, yet Carnes does not disclose:
wherein the controller is configured to provide the alert when the magnetic induction tomography video data exceeds a threshold.
However, in the same field of medical image analysis systems, Begin discloses:
wherein the controller is configured to provide the alert when the magnetic induction tomography video data exceeds a threshold (column 2, lines 17-33 disclose wherein the system analyses medical images and column 4, lines 38-61 disclose wherein the imaging data sets can be generated by magnetic induction tomography and column 2, lines 66-67 and column 3, lines 1-19 disclose wherein the system issues an alert when a threshold value of the imaging data set is exceeded).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Carnes to incorporate wherein the controller is configured to provide the alert when the magnetic induction tomography video data exceeds a threshold, as taught by Begin, as a simple substitution for the camera or video image data set and alert system of Carnes, to achieve the predictable result of collecting video data of a tissue or surgical site for analysis and assessment for operational parameters.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Carnes in view of Jacquel, as applied to claim 1, and further in view of Heinrich et al. (WO 03/105689) (English translation)
Regarding claim 22, Carnes in view of Jacquel discloses the system of claim 21, Carnes further discloses:
Wherein the controller is further configured to identify points of interest in the tissue site from the amplified video data (paragraphs 0029-0035 disclose wherein Eulerian image amplification is applied to captured video image data and wherein imperceptible properties of objects within the field of view or tissue can be identified including the identifying or determining an optimal location for cutting tissue).
Yet Carnes does not disclose
identifying Langer's Lines in the tissue site.
However, in the same field of skin analysis devices, Heinrich discloses:
identifying Langer's Lines in the tissue site (page 4, lines 173-177 disclose wherein the system allows for the discrimination and localization of the preferential elastic directions of the skin or Langer’s lines and page 10, lines 397-402 disclose wherein the system is able to grab and digitally evaluate video signals for getting the preferred directions of the skin).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate identifying Langer's Lines in the tissue site, as taught by Heinrich, so as to further identify specific properties of the skin that can be used to facilitate evaluating of tissue site parameters.
Regarding claim 23, Carnes in view of Jacquel and Heinrich discloses the system of claim 22, Carnes further discloses:
wherein the controller is further configured to map the points of interest over the video data and display the points of interest on a display (paragraphs 0009, 0015, 0037, 0049, 0056, 0058 disclose wherein the augmented image including the area of interest, cutting site, and/or imperceptible property is overlaid (mapped) across the captured image and displayed).
Yet Carnes does not disclose:
 wherein the identified and displayed point of interest is Langer's Lines.
However, in the same field of skin analysis devices, Heinrich discloses:
wherein the identified and displayed point of interest is Langer's Lines (page 4, lines 173-177 disclose wherein the system allows for the discrimination and localization of the preferential elastic directions of the skin or Langer’s lines and page 10, lines 397-402 disclose wherein the system is able to grab and digitally evaluate video signals for getting the preferred directions of the skin and page 9, lines 364-367 disclose wherein the preffered direction of the skin can be displayed).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the identified and displayed point of interest is Langer's Lines, as taught by Heinrich, so as to further identify specific properties of the skin that can be used to facilitate evaluating of tissue site parameters.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Carnes in view of Jacquel and Heinrich, as applied to claim 24, and additionally or in the alternative, in view of Quiros et al. (U.S. Pub. No. 2019/0117379)
Regarding claim 24, Carnes in view of Jacquel and Heinrich discloses the system of claim 23, Yet Carnes does not disclose:
wherein the controller is further configured to identify an incision site.
However, in the same field of skin analysis devices, Heinrich discloses:
wherein the controller is further configured to identify an incision site (page 10, lines 407-414 disclose wherein it is ideal to make incisions along the preferred directions of the skin and page 4, lines 173-177 disclose wherein the system allows for the discrimination and localization of the preferential elastic directions of the skin or Langer’s lines and page 10, lines 397-402 disclose wherein the system is able to grab and digitally evaluate video signals for getting the preferred directions of the skin).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the controller is further configured to identify an incision site, as taught by Heinrich, in order to help reduce or eliminate scarring.
Additionally, or in the alternative, in the same field of medical intervention analysis systems, Quiros discloses:
wherein the controller is further configured to identify an incision site (paragraph 0134 discloses wherein the system determines an optimal incision site from the image data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the controller is further configured to identify an incision site, as taught by Quiros, in order to optimize the results and effectiveness of the incision based on the specific individual and required surgical intervention (paragraph 0134).
Response to Amendment
Applicant amended claims 1, 10, 16, and 18-21 in the response filed 06/27/2022.
Applicant canceled claim 17 in the response filed 06/27/2022.
Applicant added claims 22-24 in the response filed 06/27/2022.
Response to Arguments
Applicant’s arguments and amendments , see pages 2-8, filed 06/27/2022, with respect to the rejection(s) of claim(s) 1-10, 16, and 18-24 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jacquel which discloses analyzing changes in red value and motion data for evaluating blood flow.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792